Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 4: A liquefied natural gas production system, the system comprising: 
a natural gas stream from a supply of natural gas; 
a liquefied nitrogen stream from a refrigerant supply; 
at least one heat exchanger that exchanges heat between the liquefied nitrogen stream and the natural gas stream to at least partially vaporize the liquefied nitrogen stream, to produce an at least partially vaporized nitrogen stream, and at least partially condense the natural gas stream; 
a natural gas compressor that compresses the natural gas stream to a pressure of at least 135 bara to form a compressed natural gas stream; 
a natural gas cooler that cools the compressed natural gas stream after being compressed by the natural gas compressor; and 
a natural gas expander that expands the compressed natural gas to a pressure less than 200 bara, but no greater than the pressure to which the natural gas compressor compresses the natural gas stream, after being cooled by the natural gas cooler; 
wherein the natural gas expander is connected to the at least one heat exchanger to supply natural gas thereto,
wherein the at least one heat exchanger comprises a first heat exchanger, and further comprising a second heat exchanger that cools the natural gas stream prior to the natural gas stream being compressed in the natural gas compressor, wherein the at least partially vaporized nitrogen stream is used to cool the natural gas stream in the second heat exchanger.

Claim 6: A liquefied natural gas production system, the system comprising: 
a natural gas stream from a supply of natural gas; 
a liquefied nitrogen stream from a refrigerant supply; 
at least one heat exchanger that exchanges heat between the liquefied nitrogen stream and the natural gas stream to at least partially vaporize the liquefied nitrogen stream, to produce an at least partially vaporized nitrogen stream, and at least partially condense the natural gas stream; 
a natural gas compressor that compresses the natural gas stream to a pressure of at least 135 bara to form a compressed natural gas stream; 
a natural gas cooler that cools the compressed natural gas stream after being compressed by the natural gas compressor; and 
a natural gas expander that expands the compressed natural gas to a pressure less than 200 bara, but no greater than the pressure to which the natural gas compressor compresses the natural gas stream, after being cooled by the natural gas cooler; 
wherein the natural gas expander is connected to the at least one heat exchanger to supply natural gas thereto,
wherein the at least one heat exchanger comprises a first heat exchanger, and further comprising a second heat exchanger that cools the compressed natural gas stream prior to the compressed natural gas stream being cooled in the natural gas cooler, wherein the at least 


Claim 17: A method of producing liquefied natural gas (LNG), the method comprising: providing a natural gas stream from a supply of natural gas; 
providing a liquefied nitrogen stream from a refrigerant supply; 
passing the natural gas stream and the liquefied nitrogen stream through a first heat exchanger that exchanges heat between the liquefied nitrogen stream and the natural gas stream to at least partially vaporize the liquefied nitrogen stream, to produce an at least partially vaporized nitrogen stream, and at least partially condense the natural gas stream; 
compressing the natural gas stream in a natural gas compressor to a pressure of at least 135 bara to form a compressed natural gas stream; 
cooling, in a natural gas cooler, the compressed natural gas stream after being compressed by the natural gas compressor; 
expanding, in a natural gas expander, the compressed natural gas stream to a pressure less than 200 bara, but no greater than the pressure to which the natural gas compressor compresses the natural gas stream, after being cooled by the natural gas cooler; and supplying natural gas from the natural gas cooler to the at least one heat exchanger to be at least partially condensed therein,
wherein the at least one heat exchanger comprises a first heat exchanger, the method further comprising cooling, in a second heat exchanger, the natural gas stream prior to compressing the natural gas stream in the natural gas compressor, wherein the at least partially vaporized nitrogen stream is used to cool the natural gas stream in the second heat exchanger.

A method of producing liquefied natural gas (LNG), the method comprising: providing a natural gas stream from a supply of natural gas; 
providing a liquefied nitrogen stream from a refrigerant supply; 
passing the natural gas stream and the liquefied nitrogen stream through a first heat exchanger that exchanges heat between the liquefied nitrogen stream and the natural gas stream to at least partially vaporize the liquefied nitrogen stream, to produce an at least partially vaporized nitrogen stream, and at least partially condense the natural gas stream; 
compressing the natural gas stream in a natural gas compressor to a pressure of at least 135 bara to form a compressed natural gas stream; 
cooling, in a natural gas cooler, the compressed natural gas stream after being compressed by the natural gas compressor; 
expanding, in a natural gas expander, the compressed natural gas stream to a pressure less than 200 bara, but no greater than the pressure to which the natural gas compressor compresses the natural gas stream, after being cooled by the natural gas cooler; and supplying natural gas from the natural gas cooler to the at least one heat exchanger to be at least partially condensed therein,
wherein the at least one heat exchanger comprises a first heat exchanger, the method further comprising cooling, in a second heat exchanger, the compressed natural gas stream prior to cooling the compressed natural gas stream being cooled in the natural gas cooler, wherein the at least partially vaporized nitrogen stream is used to cool the natural gas stream in the second heat exchanger.



	Reasons for Allowance
Claims 4, 6, 17 and 19 are allowed.

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER J HUDDLE whose telephone number is (571)272-9089.  The examiner can normally be reached on M-Th 7 am - 4 pm, First Friday 7 am - 3 pm, and second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER J HUDDLE/            Examiner, Art Unit 3763                                                                                                                                                                                            




/FRANTZ F JULES/            Supervisory Patent Examiner, Art Unit 3763